Slulig

AO 106 (Rev. 04/10) Application for a Search Warrant (USAO CDCA Rev. 01/2013)

Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 re

 

UNITED STATES DISTRICT COURT LE 5D
for the MAY 212019

Western District of Oklahoma Beary TA Re
Ber a eee Dlg GeRK
| woe,

Case No. M-19- 2 7#-2-BMJ

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Premises known as 1536 SW 43rd Street, Oklahoma City,

Oklahoma, the surrounding curtilage, and any
vehicles, garages, and outbuildings thereon.

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Western District of Oklahoma , there is now concealed (identify the

 

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
i property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Possession of a Mixture or Substance Containing a Detectable
Amount of Methamphetamine with Intent to Distribute.

The application is based on these facts:
See attached Affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth /] attached sheet.

AG

Ter t

Applicant’s signature

Joel Hall, Task Force Officer, HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: 5S Jar/\Q “ Oe “ . SH
~ Judge’ 5 signature

City and state: Oklahoma City, Oklahoma Bernard M. Jones, U.S. Magistrate Judge

Printed name and title

 

AUSA: Thomas B. Snyder
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 2 of 21

AFFIDAVIT FOR SEARCH WARRANT

1536 SW 43™4 Street, OKLAHOMA CITY, OKLAHOMA

 

I, INTRODUCTION

1. I am an investigative or law enforcement officer within the
meaning of 18 U.S.C. § 2510(7), that is, an officer of the U.S. who is empowered
by law to conduct investigations of and to make arrests for offenses
enumerated in 18 U.S.C. § 2516. I have been employed as a Task Force Officer
(TFO) since June 2016, and I am presently assigned to the HSI office in
Oklahoma City, Oklahoma (hereinafter referred to as HSI Oklahoma City). As
a Task Force Officer, I am authorized to conduct criminal investigations of
violations of the laws of the United States and to execute warrants issued
under the authority of the United States. Code.

2. I am currently employed as an Agent with District Attorney’s
Office, 21st Judicial District of Oklahoma. I have been a certified peace officer
in the State of Oklahoma since September 2009. I currently have over 1,400
hours of continuing education through the Council on Law Enforcement
Education and Training (CLEET). J have completed specialized training in
narcotic investigations through the Oklahoma Bureau of Narcotics and
Dangerous Drugs and the Drug Enforcement Administration. I have conducted

numerous complex narcotic investigations with the use of various investigative
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 3 of 21

techniques including, but not limited to, interviews, physical surveillance, and
electronic surveillance.

3. I have also been involved in numerous narcotic investigations on
city, state, and federal levels, which have resulted in apprehension of persons
on narcotic and narcotic related charges during my employment as a law
enforcement officer, as well as the seizure of drugs, property and monies.

4. Based upon training, experience, and participation in other
investigations involving Controlled Dangerous Substances, your affiant knows
the following:

a. Drug dealers frequently keep illegal drugs, assets, records,
documents related to their narcotics distribution organizations, and
monies derived from the sale of illegal narcotics in their houses and in
secure locations within those houses such as garages and storage
buildings and vehicles parked at those houses, further that these
individuals will frequently maintain their residences in the name of
other individuals to avoid detection by law enforcement agencies;

b. Drug dealers frequently keep illegal drugs, assets, records,
documents related to their narcotics distribution organizations, and
monies derived from the sale of illegal narcotics in safe houses and in
secure locations within the residences such as garages and storage

buildings and vehicles parked at those houses where they are not easily
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 4 of 21

detectable by law enforcement officials conducting investigations,
further that these individuals will frequently maintain these safe houses
in the name of other individuals, also to avoid detection by law
enforcement agencies;

Cc. Even though those assets, telephones and properties are in
alias, or other persons names, the drug dealers continue to use and
exercise dominion and control over them;

d. Drug dealers often maintain on hand quantities of currency
in order to maintain and finance their ongoing narcotics business;

e. Drug dealers maintain books, records, receipts, notes,
ledgers, airline tickets, money orders, and other papers relating to the
transportation, ordering, sale and distribution of controlled substances,
even though such documents may be in code;

f. Drug dealers commonly provide controlled substances on
consignment to their clients; as well as receive illegal drugs on
consignment from their own illegal drug sources of supply as part of their
legal operations;

g. The aforementioned books, records, receipts, notes, ledgers,
etc., are commonly maintained where the drug dealers have ready access

to them, i.e., homes, automobiles, and safe houses;
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 5 of 21

h. It is common for drug dealers to conceal contraband,
proceeds of drug sales, records of drug transactions, drug sources, and
drug customers in secure locations within residences, garages, storage
building, vehicles parked on the property, safes, and safety deposit boxes
for ready access and also to conceal such items from law enforcement
agencies;

1. When drug dealers acquire large sums of proceeds from the
sale of drugs, they attempt to legitimize their profits;

j. To accomplish these goals, drug dealers utilize, including but
not limited to banks and their attendant services, securities, cashier
checks, money drafts, letters of credit, brokerage houses, real estate
companies, shell corporations and business fronts;

k. Drug dealers commonly maintain addresses or telephone
numbers in books or papers which reflect names, addresses and/or
telephone numbers for their associates in the drug dealers organization,
even if said items may be in code;

1. Drug dealers commonly take or cause to be taken
photographs of themselves, their associates, their property and their
products, and that these dealers usually maintain these photographs in

their possession and at their residence; and
Case 5:19-mj-00272-BMJ Document 1 Filed 05/21/19 Page 6 of 21

m. Drug dealers frequently maintain firearms to protect their
product and proceeds related to the sale of illegal drugs at the residences,

stash houses, and/or in vehicles used to distribute illegal drugs.

5. In my experience, mid to upper level drug suppliers are intelligent,
experienced, and very good at hiding how, when and where they conduct their
illegal activities. They commonly use multiple aliases both in purchasing
property, paying bills, and also when they come into contact with authorities
such as law enforcement. They also regularly provide the names of relatives,
associates and people who work for them when providing information to bill
collector’s, such as landlords, banks, mortgage companies, home utility
companies (i.e. OG&E, ONG, and City Water and Sewage services). They do
this in an attempt to both hide the various assets, monies and contraband they
have acquired and/or sell as part of their illegal drug distribution organization;
as well as conceal their personal information from law enforcement.

6. In addition to hiding their identities, and the flow of illegally
obtained monies, mid to upper level drug suppliers use the same concealment
methods for hiding the location of residences, apartments, storage facilities,
businesses and other structures that they own, rent and/or use to “stash” their
documents, ledgers of drug sales, narcotics, monies derived from the sale of

narcotics and other contraband related to illegal drug distribution.
Case 5:19-mj-00272-BMJ Document 1 Filed 05/21/19 Page 7 of 21

7. Also in my experience, mid to upper level drug suppliers have to
use some type of record keeping system to maintain a record of the many drug
transactions he/she, or the people who work for the illegal drug supplier, may
conduct. This is done to keep a record of customers, when the illegal drugs
were sold, the quantity of illegal drugs sold, the amount of money made from
selling the illegal drugs, and most importantly, to keep a record of debts owed
for illegal drugs provided or received on consignment. “Fronting” is the street
term for giving someone illegal drugs on consignment. This is a common
practice for mid to upper level illegal drug suppliers. Illegal drugs are provided
with the understanding that when that person sells the illegal drugs initially
provided by the supplier, the customer will return to the drug supplier with
the amount of money that the supplier would normally receive for selling the
illegal drugs. The supplier sets a specific amount of time allowed before
payment must be made for the illegal drugs.

8. Mid to upper level illegal drug suppliers are take precautions to
prevent being arrested by law enforcement; and to prevent law enforcement
from determining their method of operation. Drug suppliers are aware that
once they and/or their method of operation is identified, there is an increased
probability of law enforcement seizing their illegal drugs, illegal proceeds, and

records of their drug transactions.
Case 5:19-mj-00272-BMJ Document 1 Filed 05/21/19 Page 8 of 21

9. The primary method to prevent law enforcement from seizing the
above items and conducting arrests, is to utilize multiple locations to store
contraband and documents related to their illegal drug distribution activities.
In your affiant’s experience, mid to upper level drug suppliers at times keep
narcotics, drug proceeds and ledgers separate from each other. Many times,
this illegal drug related evidence is separated by maintaining these items at
completely separate locations, residences, other buildings/dwellings, or with
involved co-conspirators.

10. During this investigation, HSI Oklahoma City TFO’s and Agents
have used confidential informant (CIs) in order to obtain information and/or
conduct controlled purchases of methamphetamine related to the Joshua
MAUJER. All CIs have provided information that has been proven to be
accurate based upon agent’s personal knowledge of the investigation, law
enforcement records, physical surveillance, intercepted conversations, and the
actual purchase of methamphetamine from MAUJER.

II. PROBABLE CAUSE TO SEARCH 1536 S.W. 48rd Street

11. Since May 2019, HSI Oklahoma City has been investigating a
known multi-pound methamphetamine distributor at the time only identified

as “White” but now known as Joshua MAUJER. A confidential informant (CI)!

 

1 This CI is the subject of pending charges in Oklahoma state court. The information provided by the
CI has generally be found to be truthful and confirmed by law enforcement investigation and other
sources. This CI has purchased approximately 550 grams of methamphetamine from MAUJER in
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 9 of 21

revealed that MAUJER works in the oilfield industry and maintains a steady
job while distributing methamphetamine. CI information also revealed that
MAUJER supplies multiple pounds of methamphetamine to other middle level
dealers across the state of Oklahoma and typically does the deals out of his
work truck described as a white Dodge 2500 bearing Utah license plate
(V879AR). On May 9, 2019, HSI Oklahoma City assisted the District 21 Drug
Task Force in a “buy walk” operation on a known multi-pound
methamphetamine distributor identified as Joshua MAUJER, also known as
“White”. With the cooperation of the CI, District 21 Task Force Agent Boyd
Killman arranged to meet MAUJER to purchase one quarter pound of
methamphetamine for $850 dollars in the parking lot of the Family Dollar
store at 4606 S. Pennsylvania Avenue located in Oklahoma City, within the
Western District of Oklahoma. The CI informed MAUJER that Agent Killman
would be driving a dark silver Ford Expedition. The communication about the
prices, details and meeting location were between the CI and MAUJER. Those
details were then relayed by the CI to Agent Killman.

12. Agent Killman, with audio and video equipment concealed on his
person, traveled to the Family Dollar store at 4606 S. Pennsylvania Avenue,

the meeting location identified by MAUJER. Law enforcement established

 

April of 2019 as well. Finally, this CI has provided information which proved reliable and led to the
arrest of another individual who is currently facing state charges.
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 10 of 21

surveillance at the Family Dollar in anticipation of the meeting. Agent
Killman was driving a dark silver Ford Expedition. At approximately 1159
hours surveillance units observed a maroon Jeep Cherokee bearing Arkansas
license plate (852XDK) pull directly up to Agent Killman’s vehicle in front of
the Family Dollar store. Agent Killman got out of his vehicle and got into the
front passenger seat of the Jeep. At approximately 1201 hours, Agent Killman
exchanged the $850 dollars for a baggie containing a white crystalline
substance that appeared to be methamphetamine. This substance was later
field-tested presumptive positive for the presence of methamphetamine and
weighed approximately 131 grams.

13. After the deal MAUJER drove north on Johnston Avenue at a high
rate of speed preventing surveillance from following him. Additional law
enforcement investigation showed the Jeep involved in the May 9, 2019 “buy
walk” had been parked in front of 1536 S.W. 434 Street on May 8, 2019. 1536
S.W. 434 Street is approximately .3 miles from 4606 S. Pennsylvania Avenue.
To get from 4606 S. Pennsylvania Avenue to 1536 S.W. 43"4 Street, one would
begin by driving north on Johnston Avenue.

14. Further investigation into 1536 S.W. 43*4 Street revealed a white
Dodge 2500 truck bearing a Utah license plate (V379AR) and a white minivan
bearing a Seminole Nation license plate (82065) parked in front. Prior to the

May 9, 2019 deal, MAUJER had relayed to Agent Killman, through the CI,
Case 5:19-mj-00272-BMJ Document 1 Filed 05/21/19 Page 11 of 21

that he would be driving a white dodge truck to the meeting at Family Dollar.
Investigators were able to determine that the utilities at 1536 S.W. 4374
Street checked back to an Albany Hill. Investigators determined through
social media that an Albany Hill uses a Facebook account under the user name
“Albany Feather”. Investigators observed that Albany Hill described herself
as being in a relationship with a person with the Facebook user name of
“Whitey Maujer”. Investigators obtained an Oklahoma driver’s license photo
for MAUJER. Agent Killman positively identified MAUJER as being the one
who sold him the one quarter pound of methamphetamine on May 9, 2019. The
Facebook account for “Whitey Maujer” contains pictures that also match
MAUJER’s driver’s license photo. I conducted a search of an online database
which also linked a “Joshua Maujer” as tied to the 1536 S.W. 4374 Street.

15. Investigators also obtained employment information through the
Oklahoma Employment Security Commission (OESC) regarding MAUJER.
This information showed that in the fourth quarter of 2018, MAUJER was
employed by Superior Supervaks, LLC, a company which provides oilfield
services of some kind. A shop for this company was located at 1304 5.E. Grand
Boulevard in Oklahoma City.

16. On May 14, 2019, again with the help of the same CI, HSI
Oklahoma City, along with District 21 Drug Task Force, arranged a second

“buy walk” from MAUJER for one pound of methamphetamine. Prior to the

10
Case 5:19-mj-00272-BMJ Document 1 Filed 05/21/19 Page 12 of 21

operation HSI Oklahoma City conducted surveillance at 1536 S.W. 43°¢ Street
believed to be MAUJER’s residence. At approximately 0500 hours, I observed
the white Dodge 2500 (V379AR) parked in front of the residence and the
maroon Jeep Cherokee (852XDK), previously used in May 9, 2019 transaction,
parked in the driveway. At approximately 0722 hours, MAUJER exited his
residence and left the area. Investigators followed MAUJER to his work at the
Superior Supervak shop at 1304 S.E. Grand Boulevard. Investigators
continued following MAUJER throughout the day in attempt to locate
MAUJER’s source of supply for the methamphetamine. Later in the day,
MAUJER travelled from Oklahoma City to El Reno. While in El Reno,
MAUJER was seen visiting the site of an oil rig, which appeared to be
consistent with legitimate work for Superior Supervak. At approximately 1821
hours, investigators followed MAUJER from El Reno back to Oklahoma City.
At 1826 hours, the CI advised Agent Killman that MAUJER was headed back
to the city (Oklahoma City) and the location of the meeting was the Walmart
parking lot located at 4420 S. Western Avenue in Oklahoma City.

17. At approximately 1859 hours, I observed MAUJER driving the
white Dodge truck (V379AR) pull up in front of 1536 S.W. 43™4 Street.
MAUJER got out wearing a dark blue long sleeve work shirt and blue jeans.
MAUJER walked inside. At approximately 1914 hours, I observed MAUJER

leave his residence wearing a white short-sleeve shirt and blue jeans.

11
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 13 of 21

MAUJER walked to the white Dodge 2500 (V379AR) and opened the passenger
side door. From my angle, I could not see the front door of the residence, but
when I did see MAUJER I observed that he had changed his clothes and was
carrying a package of some kind as he walked toward his vehicle. I observed
him place that unknown package in the truck before leaving. Based on my
observations, I believe that the package I saw him place in his truck had been
carried by MAUJER from the residence. At approximately 1917 hours,
MAUJER arrived in the Walmart parking lot and met with Agent Killman.
The meet happened in MAUJER’s vehicle. Agent Killman, with a concealed
audio and video recorder, purchased a baggie of a white crystalline substance
which appeared to be methamphetamine for $3,000 dollars. MAUJER had the
suspected methamphetamine in the car with him. The suspected
methamphetamine field-tested presumptive positive for the presence of
methamphetamine and weighed approximately 456 grams (~1 lb). During the
recording, MAUJER boasted about moving a lot of weight (i.e. many pounds of
methamphetamine) and doing a lot of the deals in his work truck. MAUJER
also stated that he lives just down the road. The Walmart is approximately
1.1 miles from 1536 S.W. 43'4 Street. After the deal had been made, an
Oklahoma Highway Patrol air unit followed MAUJER back to 1536 S.W. 434
Street. At approximately 1937 hours, I observed MAUJER pull up to the front

of 1536 S.W. 434 Street in the white Dodge truck (V379AR), get out of the

12
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 14 of 21

vehicle and walk inside. Because MAUJER appeared to carry a package out
of 1536 S.W. 43"4 Street, placed it in the vehicle, and then drove straight from
1536 S.W. 434 Street to the Walmart, I believe that the drugs MAUJER sold
to Agent Killman on May 14, 2019 had been stored inside 1536 S.W. 434
Street. Also, because MAUJER returned directly to 1536 S.W. 43*4 Street
from the Walmart following the completion of the deal, I believe that MAUJER
took the $3,000 cash from the sale into and stored it in his residence.

CONCLUSION

18. Based on the foregoing, I believe that there is probable cause to
believe that MAUJER is using 1536 S.W. 43*4¢ Street to facilitate and promote
the continued operation of his drug trafficking activities, including storing

drugs in that residence and other secure storage locations associated with that

13
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 15 of 21

residence and vehicles parked at that residence as well as storing drug

proceeds and other evidence and instrumentalities of his drug trafficking

operation. ‘)

SORL ETI
Task Force Officer

Homeland Security Investigations

Subscribed and sworn to before me in my presence on this __2\ $¥ day
of May, 2019.

“So m- ~

BERNARD M. JONES
United States Magistrate Judge

 

14
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 16 of 21

ATTACHMENT A
LEGAL DESCRIPTION OF:

1536 SW 43rd Street, Oklahoma City, Oklahoma

The physical description of 1536 SW 43” Street, Oklahoma City, Oklahoma is a single
family dwelling constructed of wood siding, painted a tan color and a light brown brick,
with a light brown composition roof. 1536 SW 43" Street is the eleventh dwelling on
the south side of SW 43rd Street, east of Johnston Drive, and the front door faces north.
The physical address of 1536 SW 43rd Street is in the city of Oklahoma City, Oklahoma
County, state of Oklahoma.

 
Case 5:19-mj-00272-BMJ Document 1 Filed 05/21/19 Page 17 of 21

ATTACHMENT B

ITEMS TO BE SEIZED

. Any and all Controlled Substances;

. Packaging materials new and used for the distribution of controlled
substances;

. Currency indicative of proceeds from the sale of controlled substances;
Records and logs of monies owed, customer lists, sources of supply
information and drug shipments accounts receivable in any medium written
and/or electronic;

. Drug paraphernalia used to facilitate drug distribution;

. United States currency, financial instruments, precious metals, jewelry, and
other items of value or proceeds of drug transactions;

. Telephone and address books, notes, cell phones, personal computers
containing telephone and addresses of conspirators or other such records,
photographs and recordings, which indicate a criminal association between
conspirators;

Any and all mobile telephones and bills or receipts relating to the leasing,
rental or purchase of the mobile telephones;

. Information relating to Post Office boxes, third party mail services (for
example Mail Boxes Etc.), Safety Deposit Boxes and storage units;

. Records pertaining to bank accounts, investment accounts, savings accounts S

KE
Case 5:19-mj-00272-BMJ Document 1 Filed 05/21/19 Page 18 of 21

and all financial records relating to the concealing of proceeds or the
receipt, investment or disbursement of proceeds, including records of
domestic and foreign money transactions or records of the transfer of funds

within or into and out of the United States. This includes the following:

(a) Evidence of income, obtaining, secreting, transferring or

concealment of assets; or the secreting, transfer, concealment or
expenditure of money including, cash, precious metals, credit card
receipts, wire transfers, money transfers, retained copies of Federal and
State Tax Returns, journals, cash receipt books, cash disbursement
books, expense records, business ledgers reflecting accounts and notes
receivables, account payables, notes payable and closing ledgers, bank
ledger sheets, bank statements, bank correspondence, deposits and
withdrawal tickets, cancelled checks, loan agreements, notes or
mortgages, settlement sheets, contracts, checks issued for loans,
repayment records, including records revealing the date, amount and
method of repayment (cash or check), checks used to repay loans,
records of any liens, loan correspondence files, bank memoranda,
purchase invoices, copies of receipts covering payment of fees or
expenses, copies of invoices and bills, records of real estate transactions,
rentals, purchase or lease agreements for real or personal property,
records of the acquisition or sale of vehicles, boats and aircraft, bank

passbooks, money drafts, cashier's checks, bank checks, safes,

2
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 19 of 21

briefcases, suitcases, storage boxes, safe deposit box records and keys,
mutual and money market fund statements, stock or bond purchase
records, ledgers, invoices and receipts, receipts or other records
pertaining to wire transfers, receipts or other records pertaining to
transactions within the United Sates or outside of the United States,
including any foreign or off-shore accounts, investments, and trusts; and

(b) Books, records, receipts, personal computers, computer discs and hard
drives, printouts, programs, and other items evidencing the obtaining,
transfer, laundering, concealment or expenditure of funds or other assets
for the purchase of vehicles and real estate or indicating ownership of
the vehicles and real estate.

10. Papers, passports, visas or other travel documents, identification cards or
papers, driver’s licenses, tickets, notes, receipts and other items relating to
travel expenditures;

11.Drug records for the organization, in particular, drug ledgers, account
books, notes, names or code names or nicknames, or identifying
information reflecting customers, amounts of drugs bought and sold, and
amounts of money paid, owed or collected;

12. The terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been
created or stored, including any electrical, electronic, or magnetic form

(such as any information on an electronic or magnetic storage device,

3

OS
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 20 of 21

including CD-ROMs, optical discs, thumb drives, smart cards, memory,
calculators, as well as printouts or readouts from any magnetic storage
device); any handmade form (such as writing, drawing, painting); any
mechanical form (such as printing or typing); and any photographic form
(such as microfilm, prints, negatives, videos, photocopies);

13. In order to search for the above describe records that are stored as data
capable of being read or interpreted by a computer it may be necessary to
seize the following items, subject to the procedure set forth below:

a. Any computer equipment, Cell Phone or storage device capable of
being used to commit further or store evidence of the offenses alleged herein;

b. Any computer equipment used to facilitate the transmission,
creation, display, encoding or storage of data, including word processing
equipment, modems, docking stations, monitors, printers, plotters, encryption
devices, and optical scanners;

c. Any magnetic, electronic or optical storage device capable of storing
data, including but not limited to hard drives, tapes, CD-ROMs, CD-R, CR-
RW’s, DVD’s, optical disks printer or memory buffers, smart cards, PC cards,
electronic notebooks, thumb drives, and memory sticks;

d. Any documentation, operating logs and reference manuals regarding

the operation of the computer equipment, storage devices or software;
Case 5:19-mj-00272-BMJ Document1 Filed 05/21/19 Page 21 of 21

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer
hardware, storage devices or data to be searched:

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment, storage
devices or data; and

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or
data; and

14. All firearms and ammunition.
